Affirmed by unpublished PER CURIAM opinion. ,
Unpublished opinions are pot binding precedent in this circuit.
PER CURIAM:
Edson Furtado appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). In his informal appellate brief, Furtado failed to address the district court’s basis for dismissing his case. Therefore, Furtado has waived ap*309pellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm. Furtado’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.